number release date id office uilc cca-4221700-10 ---------------- 48c from --------------------- sent thursday pm to --------------------------------- subject re sec_48c question ----- as you recognized the consequences of a significant change in plans for a project that was allocated a sec_48c credit is denial of the credit because many of the allocations under sec_48c were to projects that were still being developed many taxpayers are concerned that the service may argue that the taxpayer made significant changes to their projects and the service will deny the credit for the project the only change that notice_2009_72 specifically allows is a transfer to a successor_in_interest and that change requires execution of new agreements by the service with the successor in order to preserve the credit for the project thus taxpayers are asking for guidance about what type of change will be considered significant the two changes most frequently raised by taxpayers are relocations of the projects and transfers of the projects and the credit under a sale-leaseback transaction described in sec_50 -former section sec_48 the easier of these two is the sale-leaseback transactions i believe the service can treat such transactions as transfers to a successor_in_interest and enter in to a new agreement with the transferee this should give comfort to the taxpayers involved in these transactions if the sale-leaseback transaction also includes an election by the lessor and lessee to pass the credit through to the lessee under sec_50 -former sec_48 i believe that new agreements should be entered with both the lessor and the lessee this will give assurance to both the lessee and the lessor that the credit will still be allowable and to the service that party receiving the credit has agreed to recapture ------------------will be happy to work with you in developing the terms or drafts of these new agreements the relocation of a project is more difficult to resolve as a result of our hesitancy to approve relocation of a project under sec_48a or b the congress enacted sec_48a which requires among other things that we consult with the doe before determining that a relocation of a sec_48a or sec_48b projects would not have caused the project to fail to be originally certified if the project was originally at the relocation site the criteria for approval of a project under sec_48a and sec_48b were much simpler than those under sec_48c thus i believe that the service must consult with the doe to determine if relocation of a sec_48c project would have influenced doe in recommending or ranking the project our contacts at doe have indicated that they are willing to look at proposed changes on an expedited basis if doe concludes that the change would not have influenced it then the service should enter a new agreement with the taxpayer that describes the project with the change note however that the test of dollar_figure of notice_2009_72 is not that the change would have influenced doe but is any change that a reasonable person would conclude might have influenced doe emphasis added articulating the test this way sets the test of a significant change extremely low the best way of passing the test is to have doe state that a change would not have influenced it in recommending or ranking the project i do not believe we can publish any useful general descriptions of changes that are not significant if taxpayers have raised any specific changes that do not appear to be significant enough to merit a referral to doe please send a brief description of them to --------------or me we want to think about these specific changes before we discuss how to handle this problem i suggest that you set up a phone conference some time next week among the people listed in your email to include in the discussion and ---------------and me -------- --------
